OPINION — AG — ** SLOT MACHINES — DESTRUCTION — DEFINITION ** (1) WHETHER A SLOT MACHINE WHICH IS INOPERABLE FOR GAMBLING PURPOSES IS A " SLOT MACHINE " AS DEFINED IN 21 O.S. 964 [21-964], IS A QUESTION OF FACT. (2) THE MERE RENDERING OF A SLOT MACHINE INOPERABLE FOR GAMBLING PURPOSES IS 'NOT' SUFFICIENT TO CONSTITUTE THE DESTRUCTION OF A SLOT MACHINE AS PROVIDED FOR IN 21 O.S. 973 [21-973] ; THE SLOT MACHINE MUST BE COMPLETELY DEMOLISHED. (DESTROYED). (CRIMES AND PUNISHMENT, SKILL OR CHANCE) CITE: 21 O.S. 964 [21-964], 21 O.S. 973 [21-973] (DEFINITION) (SCOTT J. SILVERMAN)